Order of disposition, Family Court, Bronx County (Myma Martinez-Perez, J.), entered on or about January 30, 2002, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of marijuana in the fifth degree, and placed him in the custody of the State Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The officer’s observations warranted the conclusion that appellant was in possession of marijuana in a public place, and that the marijuana was open to public view (Penal Law § 221.10; see Matter of Calvin R., 291 AD2d 346 [2002]). Concur — Mazzarelli, J.P., Saxe, Williams, Marlow and Gonzalez, JJ.